 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Wackenhut CorporationandDwain HainesandMichaelWascheckandRobertCondoandMark Nixon.Cases 4-CA-16657-1, 4-CA-16657-2, 4-CA-16657-3, and 4-CA-16657-4July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 6, 1988, Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iThe General Counsel has excepted to some of the judge's credibilityfindingsTheBoard'sestablished policy is not to overrulean administra-tive lawjudge's credibilityresolutions unless theclear preponderance ofall the relevantevidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsHenry R. ProtasandMonicaMcGhre-Lee, Esqs.,for theGeneral Counsel.Adin C. Goldberg, Esq.,of New York, New York, for theRespondentDECISIONCLAUDE R. WOLFE, Administrative Law Judge. Thisproceedingwas litigated beforeme at Philadelphia,Pennsylvania, on 25, 26, and 27 January 1988 pursuant tocharges timely filed and served in June 1987 and com-plaint issued on 11 August 1987.1 The complaint allegesthatThe Wackenhut Corporation (Respondent) refusedtohireDwain Haines,MichaelWascheck,RobertCondo, and Mark Nixon because they supported and as-sisted theUnited Plant Guard Workers of America,Local 506 (the Union), and thereby violated Section8(a)(3) of the Act. The General Counsel theorizes thatthe refusals to hire were prompted by the four employ-ees' activities in processing grievances and opposing rati-fication for the current collective-bargaining agreementbetween Respondent and the Union Respondent con-iAll dates are 1987 except where otherwise indicatedtends it based its refusal to hire Wascheck, Condo, andNixon on their work and discipline record as employeesof Yoh Security, Inc, and that Haines did not file an ap-plication for work with RespondentAfter considering the record, the demeanor of the wit-nesses testifying before me, and the posttrial briefs sub-mitted by the parties, I conclude, for reasons set forthbelow, that Respondent has not violated the Act as al-legedFINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is, and has been at all times material, aFlorida corporation engaged in the provision of securityservicesatseveral locations throughout the UnitedStates, including Salem Hope Creek Nuclear GeneratingStation in Lower Alloways Township, New Jersey, and,during the year preceding the issuance of the complaint,Respondent, in the course and conduct of these businessoperations, derived gross revenues in excess of $500,000and performed services valued in excess of $50,000 tocustomers located outside the State of New Jersey. Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe Unionis,and has been at all times material, alabororganizationwithin themeaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn 29 April, Respondent commenced performing itscontractual duty to supply security services at the SalemHope Creek Nuclear Generating Stations. Before thatdate, those services had been furnished by Yoh Security,Inc (Yoh). During its incumbency, Yoh was party to acollective-bargaining agreement with the Union whichcovered Yoh's employees at this location. Condo, Nixon,Wascheck, and Haines were among those employeesAfter securing the contract to perform the securitywork, Respondent advised Yoh employees by letter of 23December 1986 that it had been awarded the work,would prepare transition plan and discuss continued em-ployment of Yoh employees in January, and would be intouchwith their bargaining representative regardingwages and benefits. Subsequently, Respondent negotiateda collective-bargaining agreement with the Union effec-tive 1May which was ratified by the employees. Theratificationwas not unanimous, and the General Counseladduced uncontroverted and credited testimony that thealleged discriminatees opposed ratification of the agree-ment.There were two ratificationmeetingsfor each shiftThe first series of meetings was held on or about 24March 1987 During the meeting with his particular shifton this date, each of the four men named above ex-pressed his opposition to Respondent's contract proposal.The proposal was rejected. There is no evidence thatRespondent knew these employees had so acted Several290 NLRB No. 30 WACKENHUT CORPother employees opposed ratification during these Marchmeetings.After the March rejection of Respondent's proposal,further negotiationswere held on or about 10 AprilRobert Condo served on the Union'snegotiating teamduring thisbargainingsessionwhich resulted in a con-tract reached by the parties on that date. On redirect ex-amination, Condo testified that, as everyone was leavingthe meeting and shaking hands, he said to Respondent'srepresentative,Frobea, and union negotiators McCon-ville and Hartladge that he was shaking hands under pro-test and did not agree with the agreement reached by theother participants.On recross-examination,Condo testi-fied that he did not so tell Frobea, but so told McCon-ville.Heltien added that Frobea was there and heard it. Ido not rely on Condo's conclusion that Frobea heard hiscomments to McConville because he does not explainhow he knows that to be the case; his two statements areinconsistent, and his failure under repeated questioning torelate ineven vague detail what transpired during the 3-hour negotiation meeting of 10 April indicates eitherfaulty recollection or evasion, either of which detractsfrom the reliability of his testimony regarding the eventsof that day. Nevertheless, he was believably certain, andIfind, that he did state his opposition to Respondent'sproposal during the meeting in the presence of Respond-ent'snegotiators and wasnot in agreementwith the re-sults of the negotiation These results were placed beforethe various shifts of employees on or about 13 AprilCondo attended each of these shiftmeetingsas a memberof the negotiating team, but spoke neither fornor againstratification during thesemeetings.Nixon,Wascheck, andHaines did not speak at these meetings in opposition toratification,as did other employees. The trust of thecredible testimony is that these were moreinsistent intheir opposition than the others, but there is no evidencethat Respondent knew which of the employees opposedthe contract in ratificationmeetingsorwho were themost insistentin their opposition The proposal was rati-fied,with about 20 employees voting againstagainst rati-fication, and, as I have noted above, the Union and Re-spondent became party to a collective-bargaining agree-ment concerning the security employees at theinstalla-tion involved here.Condo, Nixon, Wascheck,and Hainesallserved asunionshop stewards during their employment with Yoh.Condo was the Union's vice chairman for the bargainingunit in 1987 until he resigned that position about 2 weeksbefore 24 April 1987Wascheck filed a class actiongrievance on 2 April 1987 seeking 2 hours' pay at timeand a half from Yoh for item spent by its guards fillingout applications and related documents for Respondent.He also acted as steward on five grievances filed byother employees of Yoh between March and November1986. Hainesfiled seven grievances on his own behalf be-tween March and November 1986, and represented an-other employee on a grievance filed on November 1986.Nixon filed no grievance on his own behalf, but repre-sented others on two grievances filed in May and August1986, respectively. There is some testimony from Was-check, Nixon, and Condo that grievances were processedand union business discussed by them with Brian East-213man, Yoh's acting project manager at the time, in anoffice shared by Eastman and John Robbins, Respond-ent'sdirector of operations. Robbins agrees that for atime after he arrived at the site in early February 1987he shared an office with Eastman, and that two or threegrievances were discussed while he was present in theoffice.He denied any involvement in the discussions orany recollection of the identity of the union representa-tives involved. In this regard, I note that Condo testifiedthat Robbins probably was not aware Condo had askedEastman to have Robbins leave, even though Robbinswas present in the office at thetime.Robbins does recallthat someone told him Condo took part in the negotia-tions and that he (Robbins) considered at one point, duetoWascheck's dress in coat and tie, that Wascheck mayhave been a candidate for union office.The date is not certain, but it appears Respondentcommenced its employment process among Yoh employ-ees inearlyMarch 1987. The first step was the postingof notices establishing two dates for employees on eachshift to file applications. That Respondent was amenableto a change of date on reasonableexcuse isshown byCondo's testimony that although he was on vacation on31March, the date he was scheduled to apply, he waspermitted by Respondent to file on 3 April 1987 At thetime of filing, employees were also fingerprinted and re-quired to sign a release of their personnel records main-tained by Yoh On receipt of the Yoh files, Respondentby itsagents,Program Manager Robert Young and Di-rector of Operations John Robbins, examined them anddetermined which employees they would hire and whichthey would not. Robbins testified it was decided not tohireCondo,Nixon,Wascheck,MichaelOttinger,orRobert Merritt. One hundred and five (105) Yoh employ-eeswere hired by Respondent effective 29 April 1987,including several union officials and stewards.When Condo appeared for his scheduled job interviewon 24 April, he was told by Robbins that Respondentwould not hire him because of incidents in his workrecord.Robbins enumerated an altercation with a non-employee motorist on the access road to the facility, notwearing a hardhat, and sleeping on the job. Robbins as-serts the key reasons were the 2 November 1986 con-frontation with the motorist, which showed Condo had aquick temper, and a 22 February 1983 incident whereCondo was observed with his eyes closed for2minutes,which Robbins concludesisan indicationCondo wassleeping.Condo's personnel record at Yoh also showsCondo was not wearing a hardhat on 14 May 1983, andtook his badge home on 22 February 1985. These latertwo incidents were not cited by Robbins as significantfactors in his decision not to hire Condo.Mark Nixon does not recall the reasons other than at-tendance given by Robbins for rejecting his application.I therefore credit Robbins that he told Nixon of eachand every incident set down in Yoh's files, which are insubstance as follows:23April 1986-refusal to sign for a 24 minutelate arrival at guard mount. 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD17 October 1983-eating in the break trailer withhis radio off [an intercom] when he was supposed tobe on another post.21November 1983, 19 January, and 5 February1984-reading newspaper on post.24 May 1984-counselled to button his shirt.26May 1984-involved with controlled sub-stance.30 Apn1 1983-another guard reported that afterhe signed in at a post, Nixon left and was not seenfor the rest of the night.18August 1986-19 points2 for absence and tar-diness.23 October 1985-drove through guard post bar-ricade with minor damage to his carMarch 1987-20 points for absenteeism.Robbins testifies that he rejected Nixon principally be-cause of the volume of incidents and the alleged involve-ment with a controlled substance which, as he recalls,was ownership of marijuana Robbins notes that heplaced little reliance on absenteeism and tardiness unlessitdisplayed an unacceptable level like that of Merrittwho, among other things, was suspended seven times byYoh for absence and tardinessWascheck's record at Yoh reflected the following inci-dents, in substance-26 August 1986-11 points for absenteeism.05 May 1986-wearing a union badgeon his uni-form.25 August 1985-not wearing hard hat or safetyglasses.10 September 1984-not wearing safety glasses.29 August 1984-no hard hat or safetyglasses.30 May 1984-playing cards in the break trailer.12 February 1984-reading newspaper on post06 January 1984-drove personally owned vehi-cle in an unauthorized area.30 November 1982-took public service bicyclefor a joy rideRobbins told Wascheck this work record was the reasonhe would not be hired, and testified that this decisionwas reached because of the number of items as well asthe taking of the bicycle which, although may be aprank, displayed a personality and attitude which couldbe a major problem.The General Counsel submitted the Yoh work recordsof 13 employees whom Respondent hired. These recordswere included in the personnel documents examined byRobbins and Young when they were hiring Yoh employ-ees.An examination of these records shows that Re-spondent hired employees who had engaged in conductsimilar to that presented as primary reasons for refusingto hire Condo, Nixon, and Wascheck Condo's sittingwith his eyes closed for 2 minutes is not unlike the con-duct of Charles Maurer in 1984 when he was suspendedfor 5 days because he was leaning back in his chair withhis eyes closed giving the impression he was sleeping.2 Yoh utilized a point systems whereby an accumulation of sufficientpoints for absence or tardiness led to suspension and/or dismissalThomas Davis was also suspended for 5 days in 1985 fornodding and inattentiveness on duty. Kenneth Coombswas warned for nodding on duty; no date shown. In1985, Kenneth Stanton was warned for lying on the flooron his back, but not sleeping. Maurer, Davis, Coombs,and Stanton were all hired by Respondent.In the case of Nixon, Robbins stresses the volume ofhismisdeeds and his alleged involvement with a con-trolled substance.Kenneth Stanton was counseled 15times on personal grooming, and was suspended 9 timesfor absence and lateness. Valerie Robinson was suspend-ed seven times for absence and lateness. Several otheremployees who were hired were suspended from four tosix times for absence and lateness. Valerie Robinson,Thomas Davis, and Michael Dawson had all beenwarned for reading on post, Dawson twice, but theywere hired. In this connection, Nixon was warned threetimes for reading on post. Thomas Davis and MichaelDawson left their posts without proper relief. KennethCoombs left his post without authorizationDianneHunter was late to her assigned post on two occasions.These improper comings and goings of employees hiredby Respondent are of the same genus, but not the samespecies, asNixon's refusal to sign for late arrival, hisleaving his post and not returning, and his eating in thebreak trailerwhen he was supposed to be at anotherpost.There is no evidence that any other employee en-gaged in conduct equivalent to Nixon's driving througha guardpost barricade.With respect to Nixon's allegedinvolvement with a controlled substance, I note that an-other employee who was hired was accused of usingdrugs by an anonymous phone caller.As with Nixon, Wascheck's record of infractions is notas lengthy as those of some employees hired. There is,however, no evidence of conduct by any other employeeparallelingWascheck's joyride on the bicycle owned bythe public service company.The hiring of employees who, while employees ofYoh, had been warned or otherwise disciplined for con-duct similar to that advanced as reason for the failure tohire Condo, Nixon, and Wascheck, and had engaged inother misconduct sufficient to require a warning or sus-pension,warrants viewing the reasons advanced for therefusals to hire with suspicion. Nevertheless, the GeneralCounsel's case is deficient in terms of employer knowl-edge and hostility. It has not been shown that, with thesingle exception of Condo's opposition during negotia-tions,Respondent was aware of the alleged discrimina-tees'opposition to the negotiated collective-bargainingagreement. The opposition was, except in the case ofCondo, voiced in ratification meetings limited to employ-ees and union officials. There is no evidence it was madeknown to, or could or should have been known by, Re-spondent in all the circumstances. Similarly, there is nopersuasive evidence Respondent resented employee op-position to the contract, or the filing of grievances, orbelieved the alleged discriminatees were or might havebeen the most active grievance filers or processors. Theother stewards and union officials were hired. So far asthis record shows Respondent never uttered any antiun-ion statements or otherwise displayed any hostility WACKENHUT CORPtoward the Union, its adherents, or employee union ac-tivities.To the contrary, Respondent made no discernibleeffort to evadeitsbargainingobligations, but, rather,promptly entered intobargainingwith the Union result-ing in a collective-bargainingagreementopposed by aminority of bargaining unit employeesConcurrentlywith thebargaining,Respondent accepted applicationsfrom Yoh employees who were represented by theUnion, and subsequently hired all but a very few.Discrediting the reasons assigned for refusing to hireCondo, Nixon, and Wascheck would not prove the req-uisite unlawful motivation which must rest on the resultof an evaluation of all the relevant evidence.3 There isno other evidence of unlawful motivation in this case.The rationale applicable is set forth inBriarwood Hilton,222 NLRB 986 (1976); where the Board stated at 991:The employer's explanationfor a discharge is afactor which is weighedin determiningwhether theaction was unlawful. However, a feeble reason forthe termination, alone, or together with evidencethat the employer knew of the dischargee's unionsympathies and was opposed to an ongoingorgani-zational campaign,does not spell out an unlawfuldischarge. To find a violation of Section 8(a)(3) theevidence must permit a positive finding (which maybe based oncircumstantialevidence) that union ac-tivitywas a contributing factor in the decision todischarge the employee. Suspicion that such wasthe case is not enough.I conclude the same reasoning is applicable to refusal tohire.Assuming, at the risk of being guilty of substitutingone'sown businessjudgment for that of the employer,that the reasons for refusing to hire Condo, Nixon, andWascheck are feeble, there is no other evidence, circum-stantial or direct, of unlawful motivation. Furthermore,the proof of employer knowledge is somewhat less thanpersuasive.Briarwood Hiltonwas a far stronger case thanthis in terms of evidence. The alleged discriminatee,Turner, was known to be an active union adherent. Re-spondent was vigorously opposed to union organization,and committed an independent violation of Section8(a)(1) of the Act. Finally, the reason for Turner's dis-charge was very weak. With all this, no violation wasfound. This case is not that strong. Accordingly, I con-clude and find that the General Counsel has failed to es-tablish a prima facie case that Respondent violated Sec-tion 8(a)(3) of the Act by refusing to hire Condo, Nixon,and Wascheck.Briarwood Hilton,supra;Raysel-Ide, Inc.,284 NLRB 879 (1987).The situation of DwainHaines iscompletely different.His prior work recordisnot in issue.Respondent simplycontends that Haines never filed an application for workwith Respondent.Haineswas off sick on 31 March, thedate his shift was scheduled to apply. He knew beforethat date that 31 March was his date to apply. On 1April, he asked Lieutenant Jerry Hand, a Yoh employee,if there would be a makeup date. Hand said he thoughtthere would. On several other occasions before 20 April,3Garrett Flexible Products,270 NLRB 1147, 1148 (1984)215Haines asked Hand when he would be able to file an ap-plication.Hand each time told him he had not heardanything.On 20 April,Hainesagain asked when hecould file an application. Hand promised to call back andlet him know. Hand did call back on 20 April and toldHainesthatWackenhut would get back to Hand.4 On 24April,Haines againcontacted Hand who said he wouldcontact the program manager to "find out anything" andwould call Haines back. Hand did call Haines back thatday, and told him that Brian Eastman, program manager,had said Haines should go see Wackenhut after workthat day.Haineshad not prior to that date talked to anyWackenhut representative regarding employment.Hainesmet with Robbins and Young between 2 and 2:30 p.m.that day. There is no serious disagreement between Rob-bins,Young, and Haines regarding what was said. Iregard their testimony as complementary, and concludethe following is a fairsummationof what happened atthismeeting.Hainesinquired about filing an application.Robbins responded that, because he had filed no applica-tion, Respondent had concluded Haines was not going towork for Wackenhut. Robbins further explained Re-spondent had reacheditsmanninglevel, but would enter-tainHaines'applicationat itsoffsite office in Pennsville,New Jersey, when Respondent needed more people.Robert Young credibly testified that commencing about3April all applications were handled at the Pennsvilleoffice, none at the site.Haineshas never applied, and themere fact that Hash and Rizzo later applied and werehired in the next group is probative evidence of nothing.There is no probative evidence Respondent had notreached itsmanning levelby 24 April, and no one elsewas hired for more than a month thereafter. I thereforecreditRobbins. Its work force for 29 April was fullwhen Haines showed up. Respondent explained that Na-thaniel Pierce, who did not file his application until 26April,had been advised in March that although hewould not be able to file his application with his shift, hedid want to work for Respondent. Respondent decidedto hire him on the basis of his personnel file, and Piercewas permitted to file the late application after he had infact been told he would be hired. Two other employeeswere hired who filed applications on 22 April. The Re-spondentwas lenientwith these three employees andCondo with respect to filing applications, and the samemight well have been true with Haines had he appliedwith Respondent before the employee complement hadbeen completed.Haines,however, directed his inquirestoHand, an employee of Yoh for whose conduct Re-spondent is not responsible. Contrary to the GeneralCounsel's assertionin his brief, Respondent is not respon-sible for Haines' failure to make application. He was notrefused an application, but was advised future needswould be filled from applications filed at its Pennsvilleofficewhere he elected not to go. Regarding the otherthree alleged discriminatees, there is insufficient evidence4Haines' testimony as to what Hand told him is hearsay received overRespondent's objection to explain further actions by Haines, but not forthe truth of Hand's statement Hand did not testify I therefore do notfind that Hand's statements constitute probative evidence of the contentof communications to him by Respondent's agents 216DECISIONSOF THE NATIONALLABOR RELATIONS BOARDto support a finding that Respondent was hostile to anystatutorily protected activity by Haines It is unfortunatethat he was not given better advice by Hand, or that hedid not himself inquire of Respondent before he did, butRespondent cannot be held responsible for either of thesecircumstances. There is no evidence Haines would havebeen rejected had he filed an application earlier, or hadearlier let Respondent know he wanted to be consideredIhave credited Respondent that itsmanninglevel hadbeen met whenHainesfirstmade known his interest.This alone would be sufficient to defeat the allegationHaineswas unlawfully denied employment, but it is notnecessary to rely on this factor because counsel for theGeneral Counsel's failure to affirmatively prove unlawfulmotivation leaves him without a prima facie case thatSection 8(a)(3) of the Act has been violated by the fail-ure to hire Haines.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2The Union is a labor organization with the meaningof Section 2(5) of the Act.3.The General Counsel had not established by a pre-ponderance of the credible evidence that Respondent hasviolated the Act as alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed-'ORDERThe complaint is dismissed in its entirety51f no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses